Order entered March 13, 2013




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-12-00825-CV

                                   CARL BENSON, Appellant

                                                V.

                                 JPMORGAN CHASE, Appellee

                        On Appeal from the 116th Judicial District Court
                                     Dallas County, Texas
                            Trial Court Cause No. DC-10-11135-F

                                            ORDER
          The Court has before it appellant’s March 8, 2013 third motion for extension of time to

file his amended brief. The Court DENIES the motion. If appellant does not file his amended

brief within fifteen days of the date of this order, this case may be dismissed without further

notice.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE